Exhibit 10.4.a

2008 DECLARATION OF AMENDMENT TO

BB&T CORPORATION AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

THIS 2008 DECLARATION OF AMENDMENT to the BB&T Corporation Amended and Restated
2004 Stock Incentive Plan (the “Plan”) is executed on the 28th day of October,
2008, by BB&T CORPORATION (the “Corporation”).

RECITALS:

It is deemed advisable to amend the Plan in order to change the definition of
date of exercise, to clarify the definition of Retirement under the Plan, and to
add a reference to evidence of stock ownership in addition to certificates.

NOW, THEREFORE, IT IS DECLARED, that, by action of the Board of Directors of
BB&T Corporation on the 28th day of October, 2008, the Plan is amended,
effective October 28, 2008, as follows:

1. By deleting the last sentence of Section 6.06(b) of the Plan in its entirety
and inserting the following in lieu thereof:

“The date of exercise means (i) with respect to the exercise of an Option in
which shares of Common Stock relating to such Option are sold in the market, the
date, after the optionee delivers an exercise notice to BB&T or its designee
specifying the number of shares in respect of which the Option is being
exercised and such other representations and agreements as may be required by
BB&T or its designee, that the shares of Common Stock relating to such Option
are sold in the market; and (ii) with respect to all other Option exercises, the
date notice of exercise is received by BB&T or its designee; provided, however,
if such notice is received by BB&T or its designee after the market closes on
such day of receipt, the date of exercise means the next trading day of the
Common Stock.”

2. By deleting the period at the end of the last sentence of Section 7.06(b) of
the Plan and inserting the following at the end thereof:

“; provided, however, if such notice is received by BB&T or its designee after
the market closes on such day of receipt, the date of exercise means the next
trading day of Common Stock.”



--------------------------------------------------------------------------------

3. By deleting Section 1.33 of the Plan in its entirety and inserting the
following in lieu thereof:

“1.33. Retirement means that a Participant has incurred a Separation from
Service on or after his earliest early retirement date. As used herein, the
“earliest early retirement date” of a Participant who incurs a Separation from
Service is, (i) if the Participant is an Employee, either the Employee’s
attainment of at least age 55 with at least 10 years of service with BB&T and/or
an Affiliate or, in the event the Employee has not attained at least age 55 with
at least 10 years of service, the Employee’s attainment of at least age 65 with
at least 5 years of service with BB&T and/or an Affiliate; and (ii) if the
Participant is a non-employee Director, the non-employee Director’s attainment
of at least the age of retirement specified in BB&T Corporation’s policies and
procedures applicable to Directors as the retirement age for non-employee
Directors.”

4. By inserting “(or other evidence of Common Stock ownership, including,
without limitation, a direct registration system book entry account)” at the end
of the first sentence of Section 16.01, and after the phrases “shares of Common
Stock” and “certificate(s) for shares” in the second and third sentences of
Section 16.01.

IN WITNESS WHEREOF, this 2008 Declaration of Amendment is executed on behalf of
BB&T Corporation on the day and year first above written.

 

BB&T CORPORATION By:  

/s/    Robert E. Greene

Title:   Senior Executive Vice President

 

ATTEST:

/s/    Frances B. Jones

Title: [Corporate Seal]

 

2